PER CURIAM.
This cause recurs for consideration pursuant to the opinion and judgment of the Supreme Court of Florida entered May 20, 1970 (237 So.2d 763), now lodged in this court. By our prior decision, Cloud v. Shelby Mutual Insurance Co. of Shelby, Ohio, Fla.App.1969, 227 So.2d 911, this appeal was dismissed for lack of jurisdiction. In accord with the directive of the opinion and judgment of the Supreme Court of Florida, our prior opinion and judgment is vacated and set aside, this appeal is hereby reinstated, the order entered by the trial court in this cause dated October 17, 1969, setting aside summary final judgment, etc., is hereby quashed, nunc pro tunc, and this appeal shall proceed in accordance with the Florida Appellate Rules, 32 F.S.A.
The record on appeal shall be filed in the trial court on or before September 15, 1970 and appellant’s brief shall be filed and served within 20 days thereafter.